Citation Nr: 0415842	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-25 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of an acromioclavicular separation of the left 
shoulder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, that denied the veteran's claim of 
entitlement to a disability rating in excess of 20 percent 
for residuals of an acromioclavicular separation of the left 
shoulder.  The veteran disagreed with this decision in May 
2003.  In a statement of the case issued to the veteran and 
his service representative in August 2003, the RO concluded 
that no change was warranted in the denial of the veteran's 
increased rating claim.  The veteran perfected a timely 
appeal when he filed a substantive appeal (VA Form 9) later 
that same month.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected residuals of an 
acromioclavicular separation of the left shoulder are 
manifested by complaints of pain and difficulty lifting 
things with the left shoulder, as well as a mild left 
acromioclavicular separation.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for residuals of an acromioclavicular 
separation of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 
and 5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate the currently appealed claim of 
entitlement to a disability rating in excess of 20 percent 
for residuals of an acromioclavicular separation of the left 
shoulder.  In a July 2002 letter, prior to the adjudication 
of the currently appealed claim, and in a June 2003 letter, 
the veteran and his representative were informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to 
obtain on behalf of the veteran, what records the veteran was 
expected to provide in support of his claim, and the need to 
advise VA of or submit any additional information or evidence 
that he wanted considered.  See Pelegrini, supra.  The 
veteran and his representative also were provided with a copy 
of the appealed rating decision and a statement of the case.  
These documents provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim and the requirement 
to submit medical evidence that established entitlement to a 
disability rating in excess of 20 percent for his left 
shoulder condition.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including private medical records and a VA 
examination report.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to a disability rating in excess of 20 percent 
for residuals of an acromioclavicular separation of the left 
shoulder poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

As relevant to the currently appealed claim, the evidence 
submitted includes the veteran's private treatment records 
for October and November 2001, a report of VA joints 
examination in August 2002, and lay statements.

The veteran's private treatment records for October and 
November 2001 indicate that, on examination in October 2001, 
the veteran complained of chronic shoulder problems.  
Physical examination of the veteran revealed no clubbing, 
cyanosis, or edema in the veteran's extremities and changes 
consistent with focal pain in the area of the lateral bursa 
in the right elbow (which the examiner noted was quite 
consistent).  The veteran received a corticosteroid 
injection.  The assessment included ongoing problems with 
shoulders.

On private examination on November 2, 2001, the veteran 
complained of bilateral shoulder impingement-type pain when 
he used his arm at or above shoulder level with pain that 
appeared to originate from the subacromial space and radiated 
towards the deltoid insertion.  The examiner noted that the 
veteran was right hand dominant and was employed as a lineman 
by the New York State Electrical Grid (NYSEG).  The veteran 
had a medical history of a large right shoulder rotator cuff 
tear that required surgery with a good outcome and recent 
treatment for either bursitis or tendonitis about the right 
elbow with a corticosteroid injection (as noted above).  
Physical examination of the veteran's left shoulder revealed 
good passive and active range of motion but marked pain on 
impingement testing.  The veteran received a corticosteroid 
injection in the left shoulder subacromial space.  The 
examiner stated that the veteran was able to work as 
tolerated.  The assessment included bilateral shoulder 
impingement.

On follow-up examination on November 13, 2001, the examiner 
noted that the injection of the veteran's left shoulder 
"didn't help him much and quite frankly, [the veteran] is 
satisfied that he can get along with his current situation."  
The private examiner noted that the problem with the 
veteran's left shoulder was related to a very distant 
military service-related injury and that there had been no 
interval change in the veteran's left shoulder since the last 
appointment.  He also noted that the veteran would continue 
to work full-time and without restrictions as tolerated.  The 
assessment included bilateral shoulder impingement symptoms 
and a history of a service-related left acromioclavicular 
joint sprain.

On VA joints examination in August 2002, the veteran 
complained of left shoulder pain, an inability to lift his 
left shoulder above the head, difficulty lifting heavy things 
with his left shoulder, left shoulder stiffness most of the 
time during the winter and in the mornings, a lack of left 
shoulder endurance, and a loss of left shoulder strength in 
moving laterally and over his head.  The VA examiner noted 
that he had reviewed the veteran's claims folder.  He also 
noted that the veteran did not have to lift too much in his 
current job as a supervisor with an electric company.  The 
veteran denied any left shoulder dislocation or arthritis.  
Physical examination of the veteran's left shoulder revealed 
that the acromioclavicular joint was "a bit prominent on the 
left but not so to palpate."  The was no pain on range of 
motion testing, which revealed 90 degrees of internal and 
external rotation, and 0 to 180 degrees of abduction and 
forward elevation.  The examiner noted that there was no 
ankylosis and no inflammatory arthritis.  The impression was 
a service-connected mild left acromioclavicular separation 
with good motion and complaints that "it has begun to hurt a 
bit more and the arm is still not that strong as it once 
was."

In a statement included on his May 2003 Notice of 
Disagreement, the veteran contended that his service-
connected residuals of an acromioclavicular separation of the 
left shoulder had worsened and affected his ability to 
perform his job.  In a statement on his substantive appeal 
(VA Form 9), received at the RO in August 2003, the veteran's 
service representative contended that the pain in the 
veteran's left shoulder had increased and it had become more 
difficult for him to perform some on-the-job tasks that 
required use of the left shoulder.

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected residuals of an 
acromioclavicular separation of the left shoulder are more 
disabling than currently evaluated.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2003).  
For rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes. 38 
C.F.R. § 4.69 (2003).  Here, as the record indicates, the 
veteran is right-hand dominant.  His left shoulder is 
therefore his minor shoulder for rating purposes.

The veteran's service-connected residuals of an 
acromioclavicular separation of the left shoulder are 
evaluated as 20 percent disabling by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2003) (impairment of the 
clavicle and scapula).  A minimum evaluation of 10 percent 
disabling is available under this Diagnostic Code where 
impairment of the clavicle or scapula is manifested by 
malunion of these joints or non-union of these joints without 
loose movement.  The maximum evaluation of 20 percent 
disabling is available under Diagnostic Code 5203 where 
impairment of the clavicle or scapula is manifested by non-
union of these joints with loose movement or by dislocation 
of these joints.  Diagnostic Code 5203 also provides that the 
level of impairment of the clavicle or scapula may be rated 
based on the extent of impairment of function of the 
contiguous joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2003).

Because the veteran is already receiving the maximum 
disability evaluation available under Diagnostic Code 5203, 
the Board will consider other Diagnostic Codes potentially 
applicable to the veteran's claim of entitlement to a 
disability rating in excess of 20 percent for residuals of an 
acromioclavicular separation of the left shoulder.  For 
example, Diagnostic Code 5200 provides a series of 
evaluations for ankylosis of the scapulohumeral articulation 
based on the extent of favorable or unfavorable abduction of 
a minor shoulder.  An evaluation of 20 percent disabling is 
available under this Diagnostic Code where the ankylosis of 
the scapulohumeral articulation is favorable with abduction 
to 60 degrees and the ability to reach the mouth and head 
with the shoulder.  The next higher evaluation of 30 percent 
disabling is available for intermediate ankylosis of the 
scapulohumeral articulation between favorable and unfavorable 
abduction of the shoulder.  Finally, the maximum evaluation 
of 40 percent disabling is available where the ankylosis of 
the scapulohumeral articulation is unfavorable, with 
abduction limited to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2003).

Diagnostic Code 5201 provides a series of evaluations for 
limitation of motion of the minor arm.  The minimum 
compensable evaluation of 20 percent disabling is available 
under this Diagnostic Code where the limitation of motion of 
the arm is to shoulder level, or where the limitation of 
motion of the arm is midway between the side and shoulder.  
The maximum evaluation of 30 percent disabling is available 
where the limitation of motion of the arm is to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2003).

Finally, Diagnostic Code 5202 provides a series of disability 
ratings for other impairment of the humerus on the minor 
side.  An evaluation of 20 percent disabling is available for 
infrequent episodes of recurrent dislocation of the humerus 
at the scapulohumeral joint with guarding of movement only at 
shoulder level, for frequent episodes of recurrent 
dislocation of the humerus at the scapulohumeral joint with 
guarding of all arm movements, or for malunion of the humerus 
with moderate or marked deformity.  A higher evaluation of 40 
percent disabling is available for fibrous union of the 
humerus.  An evaluation of 50 percent disabling is available 
for non-union of the humerus (false flail joint).  The 
maximum evaluation of 70 percent disabling is available for 
loss of the head of the humerus (flail shoulder).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 20 
percent for residuals of an acromioclavicular separation of 
the left shoulder.  Specifically, the Board finds that the 
veteran is not entitled to an increased rating for his 
service-connected residuals of an acromioclavicular 
separation of the left shoulder under any of the applicable 
Diagnostic Codes discussed above.  Further, although the 
Board acknowledges the veteran's continuing complaints of 
pain, stiffness, and weakness of the left shoulder, the 20 
percent evaluation currently assigned to his service-
connected residuals of an acromioclavicular separation of the 
left shoulder adequately compensates him for such complaints.  
See DeLuca, supra.

The objective medical evidence of record indicates that the 
veteran's service-connected residuals of an acromioclavicular 
separation of the left shoulder are manifested by a mild 
dislocation of the acromioclavicular joint in the left 
shoulder with complaints of pain and weakness, but no 
objective limitation of function.  For example, on November 
4, 2001, physical examination of the veteran revealed marked 
pain on impingement testing of the left shoulder, but good 
active and passive range of motion.  Follow-up examination on 
November 13, 2001, was essentially unchanged.  On VA joints 
examination in August 2002, although the veteran complained 
of left shoulder pain, there was no pain on range of motion 
testing and there was a full range of motion on internal and 
external rotation, abduction, and forward elevation.  There 
also was no evidence of ankylosis or inflammatory arthritis 
in the left shoulder.

As none of the objective medical evidence of record 
demonstrates a diagnosis of ankylosis of the left shoulder, 
Diagnostic Code 5200 is not for application.  Similarly, none 
of the medical evidence demonstrates any limitation of motion 
of the arm, or any impairment of the humerus resulting in 
loss of the head of the humerus, nonunion or fibrous union to 
warrant a higher evaluation under Diagnostic Codes 5201 or 
5202.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5200, 5201.

Therefore, as the veteran's service-connected residuals of an 
acromioclavicular separation of the left shoulder are 
manifested by subjective complaints of pain, stiffness and 
weakness, and objective evidence of a mild acromioclavicular 
joint separation, for which the veteran is currently 
receiving the maximum evaluation assignable under Diagnostic 
Code 5203, the Board concludes that the veteran is not 
entitled to a disability rating in excess of 20 percent for 
this disability.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected residuals of an 
acromioclavicular separation of the left shoulder presented 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected residuals of an acromioclavicular separation of the 
left shoulder interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  In fact, the veteran informed his private 
examiner on November 13, 2001, that "he can get along with 
his current situation about both shoulders."  The examiner 
concluded that the veteran could work full-time and without 
restrictions.  Additionally, on VA joints examination in 
August 2002, the examiner noted that the veteran was employed 
as a supervisor at an electric company and "does not have to 
lift too much."  Although the Board recognizes that the 
veteran continues to complain of pain, stiffness and weakness 
in the left shoulder, the evidence does not suggest that 
these complaints present an exceptional or unusual disability 
picture which renders the schedular criteria impractical.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
support assigning a disability rating in excess of 20 percent 
to the veteran's service-connected residuals of an 
acromioclavicular separation of the left shoulder.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a disability rating in 
excess of 20 percent for residuals of an acromioclavicular 
separation of the left shoulder.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the appeal is 
denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of an acromioclavicular separation of the left 
shoulder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



